Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, and is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Freda et al. (US 2021/0014791) (“Freda”).
For claims 1, 7, 8, and 9; Freda discloses:  base station comprising: circuitry, which, in operation, selects one of a plurality of cases each indicating a combination of control channel regions to be monitored by a terminal among a plurality of control channel regions (paragraph 7, 11, 110, 186, 204:  The network entity may be configured to allocate a set of control channel resources to be used by a WTRU for decoding at least one downlink control information (DCI). Resources for a control channel may be organized as a COntrol REsource SET (CORESET)); and a transmitter, which in operation, indicates, by higher-layer signaling, configuration information indicating the plurality of cases (paragraph 186:  the UE may be configured with properties of a processing state based on the reception of signaling (e.g., RRC signaling) either through broadcast or dedicated signaling. Such signaling may be associated with a specific control channel monitoring configuration), and A UE may be configured to determine that the UE should or is to move to a different processing state based on the reception of signaling from the network, such as at least one of an RRC message, a MAC CE, a DCI message, for example on the control channel).
For claim 2; Freda discloses:  wherein the transmitter indicates, by the higher-layer signaling, a control channel region for a situation where the dynamic signaling is not received by the terminal, the control channel region being a region to be monitored by the terminal (paragraph 190:  A UE may be configured to determine that the UE should or is to move to a different processing state based on the reception of signaling from the network, such as at least one of an RRC message, a MAC CE, a DCI message, for example on the control channel).
For claim 3; Freda discloses:  wherein a control channel region to be monitored by the terminal is specified for a situation where the dynamic signaling is not received by the terminal (paragraph 190:  A UE may be configured to determine that the UE should or is to move to a different processing state based on the reception of signaling from the network, such as at least one of an RRC message, a MAC CE, a DCI message, for example on the control channel).
For claim 4; Freda discloses:  wherein the specified control channel region is at least one of the plurality of control channel regions (paragraph 190:  A UE may be configured to determine that the UE should or is to move to a different processing state based on the reception of signaling from the network, such as at least one of an RRC message, a MAC CE, a DCI message, for example on the control channel).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of Su et al. (US 2019/0334687) (“Su”).
For claim 5; Freda discloses the subject matter in claim 3 as described above in the office action.
Freda does not expressly disclose, but Su from similar fields of endeavor teaches:  wherein the specified control channel region is a control channel region having a smallest control channel region number or having a smallest symbol number of a symbol where the control channel region is mapped (paragraph 24:  a subset of frequency-domain resources allowable to be used in the user-specific search space is determined from the first control resource set according to the information sent by the base station, or according to a predetermined rule; in which a bandwidth of the subset of frequency-domain resources is not more than the bandwidth capacity of the user equipment).  Thus it would have .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of John Wilson et al. (US 2018/0213477) (“John Wilson”).
For claim 6; Freda discloses the subject matter in claim 3 as described above in the office action.
Freda does not expressly disclose, but John Wilson from similar fields of endeavor teaches:  wherein the specified control channel region is associated with a type of slot in which the dynamic signaling is not received (paragraph 44:  The UL control resource region 206 of the DL centric slot, and similarly, the UL control resource region 212 of the UL centric slot may be subdivided into control resource sets, e.g., subbands 222a-222j).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the slot configurations as described by John Wilson in the allocation system as described by Freda.  The motivation is to use well known slot types.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sun et al. (US 2018/0227777); Sun discloses multiple CORESETs grouped into sets for configuration of UE control regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466